SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 DATE OF REPORT (DATE OF EARLIEST EVENT REPORTED): August 29,2007 MAXLIFE FUND CORP. (EXACT NAME OF REGISTRANT AS SPECIFIED IN CHARTER) Wyoming (STATE OR OTHER JURISDICTION OF INCORPORATION OR ORGANIZATION) (COMMISSION FILE NO.) (IRS EMPLOYEE IDENTIFICATION NO.) 160 Tycos Drive Unit #12, Toronto Ontario, M6B 1W8 (ADDRESS OF PRINCIPAL EXECUTIVE OFFICES) (416) 200-0657 (ISSUER TELEPHONE NUMBER) (FORMER NAME AND ADDRESS) FORWARD LOOKING STATEMENTS This Form 8-K and other reports filed by Registrant from time to time with the Securities and Exchange Commission (collectively the "Filings") contain or may contain forward looking statements and information that are based upon beliefs of, and information currently available to, Registrant's management as well as estimates and assumptions made by Registrant's management. When used in the filings the words "anticipate", "believe", "estimate", "expect", "future", "intend", "plan" or the negative of these terms and similar expressions as they relate to Registrant or Registrant's management identify forward looking statements. Such statements reflect the current view of Registrant with respect to future events and are subject to risks, uncertainties, assumptions and other factors relating to Registrant's industry, Registrant's operations and results of operations and any businesses that may be acquired by Registrant. Should one or more of these risks or uncertainties materialize, or should the underlying assumptions prove incorrect, actual results may differ significantly from those anticipated, believed, estimated, expected, intended or planned. Although Registrant believes that the expectations reflected in the forward looking statements are reasonable, Registrant cannot guarantee future results, levels of activity, performance or achievements. Except as required by applicable law, including the securities laws of the United States, Registrant does not intend to update any of the forward-looking statements to conform these statements to actual results. ITEM 1.01ENTRY INTO A MATERIAL DEFINITIVE AGREEMENT On August 29, 2007, the Company entered into a Stock Purchase Agreement (the “Agreement”) with Brookdale Consulting Ltd, located at 11 C Lowers Dorset Street Dublin 1, Ireland (the “Purchaser”).Pursuant to the Agreement, the Company issued 170,068 shares of Common Stock par value $0.001 per share to the Purchaser at a purchase price of $2.94 per share for an aggregate value of $500,000. Furthermore, for a period of six months from the date of Closing, the Company shall have the option of selling an additional $2,000,000 worth of the Company’s common stock with such shares to be valued at a premium of five (5%) percent above the average weighted trading price of the stock for the five trading days prior to the exercise of the option by the Company. The Company intends to use the proceeds to purchase Life Settlement Policies. The Company is committed to accumulate a portfolio of Life Settlement Policies and becoming one of the leaders in the Life Settlement sector. Item 3.02
